DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17200538.1, filed on 11/08/2017.

Information Disclosure Statement
The information disclosure statement(s) submitted on 4/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 2/25/2022 has been entered.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are directed towards newly amended claim language

Regarding Rejections under 35 U.S.C. § 103, 


See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hida (US 20070024743 A1) (hereinafter Hida) in view of Chengdu et al. (CN206433066U; machine translation provided herewith).
Regarding claim 1, Hida discloses:
A driving video recorder for an automotive, comprising: [Examiner’s Note: See MPEP 2111.02 (II), “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)”  As such, the above limitation “for an automotive” amounts to an intended use recitation, and does not serve to limit the claim.]
a housing having, a top wall with an air outlet, [See Hida, ¶ 0043 discloses an upper face of an inner case (30) disposed with slits (34a).] a bottom wall with an air inlet, [See Hida, ¶ 0043 discloses a lower face of an inner case (30) disposed with slits (36a).]and a side wall connecting the top wall with the bottom wall; [See Hida, ¶ 0044 discloses left and right faces of the inner case (30), serving to define side walls which, viewed from Fig. 4, connect the top wall and bottom wall to form a housing structure; See Hida, ¶ 0043 discloses the plurality of upper slits 34A define an air outlet 34, whereas the plurality of lower slits 36A define an air inlet 36.]
a first electric fan arranged on the bottom wall above the air inlet and in a vertical middle plane of the housing for directing outside air into the housing; [See Hida, Fig. 2 illustrates a cooling fan (70) disposed on the bottom wall; See Hida, ¶ 0058-0060 discloses that the fan is disposed on a lower face of the bottom plate of the supporting member (40); See Hida, Fig. 5 illustrates a cross-section of the camera housing, in which air inlets (36) are defined; See Hida, ¶ 0043 discloses that upper slits (34a) define an air outlet whereas the lower slits (36a) define air inlets; See Hida, Fig. 2 illustrates an example “vertical middle plane” (imaginary axis, L1), wherein the electric fan is at least “in” a vertical middle plane.  Additionally, See MPEP 2144.04 (VI) C. “In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).”  
heat generating electrical components provided within the housing [See Hida, Fig. 2 illustrates “heat generating electrical components” (60) within the housing; See Hida, ¶ 0056, 0078-0079, 0081 discloses that the electric components generate heat upon operation as current is supplied thereto.] the heat generating electrical components being symmetrically distributed on both sides of the vertical middle plane. [See Hida, Fig. 2 illustrates the electrical components distributed on both sides of one example “vertical middle plane”.  The Examiner notes that the instant claim language does not appear to tangibly limit the position of the “vertical middle plane”.  Per a broadest reasonable interpretation, a different plane parallel to that of “imaginary axis” L1 in Fig. 2, but offset to the left so as to convey “symmetry” of electrical components 60 may be interpreted as a vertical middle plane.  Such a plane configuration would be at least reasonably vertical with respect to the housing, and also a “middle” in that it intersects a reasonable “middle” of the housing.  The Examiner recommends additional clarifying language such as for example, a coordinate frame, or additional positional points of reference to aid in clarifying the intended meaning.]
Hida does not appear to explicitly disclose:
two sets of lenses for image capturing arranged at the side wall, each of the two sets of lenses positioned entirely and symmetrically on opposing sides of the verical middle plane of the housing to face opposite directions and share an optical axis;  
However, Chengdu discloses:
two sets of lenses for image capturing arranged at the side wall, each of the two sets of lenses positioned entirely and symmetrically on opposing sides of the verical middle plane of the housing to face opposite directions and share an optical axis; [See Chengdu, ¶ 0076 discloses that the support plate area of the fixing plate 200, the fan fixing plate 300 and fans can also be installed on all the free support plate areas to improve the heat dissipation effect, and the number of the fan fixing plate 300 and the fans can also be selected according to the actual heat dissipation requirement; See Chengdu, Fig. 7 below illustrates a plurality of lenses (400) located symmetrically and spherically on both sides of a “vertical middle plane” of a camera housing such that the lenses face different directions. As above, the Examiner notes that the instant claim language does not appear to tangibly limit the position of the “vertical middle plane”.  Per a broadest reasonable interpretation, a vertical middle plane may be drawn in line with Chengdu’s bracket assembly as annotated in Fig. 7 below.  For explanation purposes, the annotation notes “equatorial lens”.  Here, the equatorial lens would have a corresponding lens 180 degrees offset (not shown).  The two lenses are on opposite sides of the vertical middle plane as defined in this example, and the equatorial lens being 180 degrees offset from a counterpart lens, would define “opposing” lenses as such. The Examiner recommends additional clarifying language such as for example, a coordinate frame, or additional positional points of reference to aid in clarifying the intended meaning.]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (“equatorial lens”)][AltContent: textbox (Defining a “vertical middle plane”)]
    PNG
    media_image1.png
    428
    324
    media_image1.png
    Greyscale

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Hida in view of Chengdu in order to provide an enhanced (wider) panoramic view camera housing.

Regarding claim 7, Hida in view of Chengdu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hida discloses:
wherein the heat generating electrical components are sensors, one or more digital signal processors, and memory components. [See Hida, ¶ 0055, 0082 discloses that electrical components of the boards (image signal processing, etc.) generate heat and may be cooled by the provided electric fan.]

Regarding claim 8, Hida in view of Chengdu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hida discloses:
wherein at least one of the heat generating electrical components is provided with a heat sink. [See Hida, ¶ 0010 discloses cooling electric components with a heatsink.]

Regarding claim 9, Hida in view of Chengdu discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Hida discloses:
wherein the heat sink is provided with fins for radiating heat. [See Hida, ¶ 0010 discloses cooling electric components with a heatsink.  The Examiner notes that it is within the level of ordinary skill to understand that heatsinks are routinely and conventionally embodied with fins to increase the surface area of a heatsink, increasing a rate of heat transfer from the heatsink, as evidenced by Samuels, (US 20150049243 A1; paragraph [0046]).]

Regarding claim 10, Hida in view of Chengdu discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Hida discloses:
wherein the fins extend in a direction perpendicular to the vertical middle plane. [See Hida, ¶ 0010 discloses cooling electric components with a heatsink.  The Examiner notes that it is within the level of ordinary skill to understand that heatsinks are routinely and conventionally embodied with fins to increase the surface area of a heatsink, increasing a rate of heat transfer from the heatsink.  More so, that the direction of the fins may be configurable to a user’s need, as evidenced by Samuels, (US 20150049243 A1; paragraph [0046]).]

Regarding claim 12, Hida in view of Chengdu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hida discloses:
wherein the side wall, the top wall and the bottom wall of the housing are formed separately and then assembled into the housing. [See Hida, ¶ 0039 discloses that the outer case is dividable into front and rear parts so that the inner case is assembled therein.]

Regarding claim 14, Hida in view of Chengdu discloses all the limitations of claim 1.
Chengdu discloses:
wherein the different directions of the two sets of lenses face are opposite directions. [See Chengdu, annotated Fig. 7 below illustrates a panoramic view camera, wherein at least a 90 degree segment is shown, however it is understood that each camera has an opposing camera 180 degrees offset, and hence “facing in opposite directions.]
Please see above rejection of claim 1 for motivation to combine.


    PNG
    media_image1.png
    428
    324
    media_image1.png
    Greyscale

					*Annotated Fig. 7

Regarding claim 15, Hida in view of Chengdu discloses all the limitations of claim 1.
Chengdu discloses:
wherein the optical axes of the two sets of lenses coincide. [See Chengdu, annotated Fig. 7 below illustrates a panoramic view camera, wherein at least a 90 degree segment is shown, however it is understood that each camera has an opposing camera 180 degrees offset – the annotated arrows illustrating a shared optical axis thereof; See Chengdu, ¶ 0047, In the embodiment of the present invention, as shown in FIG. 1, the shape of the main frame 100 can be a spherical frame, or the main frame 100 can also be a cube or the like, and the number of the camera fixing plates 200 can be any positive integer greater than or equal to 2. For example: the number of camera fixing plates 200 can be 2, 8, or 21. Therefore, when multiple cameras are installed on the main frame 100 through multiple camera fixing plates 200, 360 degrees can be captured by multiple cameras Or a 720-degree panoramic picture or panoramic video, where one camera fixing plate 200 can be installed with one camera, therefore, the number of camera fixing plates 200 on the support structure is the same as the number of cameras that can be installed.]
Please see above rejection of claim 1 for motivation to combine.

Regarding claim 16, Hida in view of Chengdu discloses all the limitations of claim 1.
Chengdu discloses:
wherein at least one of the two lenses has an optical axis perpendicular to and intersecting the vertical middle plane. [See Chengdu, annotated Fig. 7 above illustrates two lenses corresponding with annotated arrows on the panoramic camera structure as corresponding with being perpendicular to a central vertical axis, or vertical middle plane.]
Please see above rejection of claim 1 for motivation to combine.

Claims 2-4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hida in view of Chengdu in view of Wang (CN201937729U) (hereinafter Wang).
Regarding claim 2, Irikiin in view of Wang in view of Chengdu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Although Chengdu discloses a selectable number of fans to be implemented per a heat dissipation requirement, Hida in view of Chengdu does not appear to explicitly disclose:

However, Wang discloses:
wherein a second electric fan is arranged at the top wall below the air outlet for forcing hot air from the heat generating electrical components out of the housing. [See Wang, ¶ 0028, 0029 discloses heat dissipation grids formed at a top and bottom (up and down) of the camera housing; See Wang, Figs. 3 and 4 illustrate heat dissipation grids (14), and particularly Fig. 3 illustrates symmetrically disposed upper and lower dissipation fans (12), which would correspondingly cycle air out of the housing.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with heat dissipation in enclosed camera housings and would have understood, as evidenced by Wang, that in order to increase the functional lifespan of lighting/camera equipment by more effectively distributing heat generated from an internal circuit board, providing multiple intake/output vents would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include said plural heat dissipation features as taught by Wang in the invention of Hida in view of Chengdu in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 3, Hida in view of Chengdu in view of Wang discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
[See Wang, Fig. 3 illustrates an exploded view of the camera structure, noting particularly upper and lower dissipation fan elements (12), which would correspondingly be located along a same vertical middle plane in the housing.]
Please see above rejection of claim 2 for motivation to combine.

Regarding claim 4, Hida in view of Chengdu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the housing is a sphere-shaped housing. [See Wang, ¶ 0028 discloses a spherical body (2) of the camera housing; See Wang, Figs. 2-3 clearly illustrates a spherical shape.]
Please see above rejection of claim 2 for motivation to combine.

Regarding claim 17, Hida in view of Chengdu discloses all the limitations of claim 1.
Wang discloses:
wherein the first electric fan and the second electric fan are arranged to blow air in a same direction. [See Wang, Fig. 3 reproduced below illustrates electric fan elements 10 arranged in the housing in the same direction, and hence blowing air in a same direction as such.]


    PNG
    media_image2.png
    252
    342
    media_image2.png
    Greyscale


Please see above rejection of claim 2 for motivation to combine.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hida in view of Chengdu view of Zajac (US 20170305360 A1) (hereinafter Zajac).
Regarding claim 5, Hida in view of Chengdu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hida in view of Chengdu does not appear to explicitly disclose:
wherein the two lenses are panoramic fisheye lenses.
However, Zajac discloses:
wherein the two lenses are panoramic fisheye lenses. [See Zajac, abstract, ¶ 0024-0025 a vehicle camera housing embodied with a collection of optical sensors, noting a plurality of potential optical sensors including the use of fish-eye lenses.]
One of ordinary skill in the art before the effective filing date of the claimed invention would have had good reason to pursue the known options of optical sensors.  As such, it would 

Regarding claim 13, Hida in view of Chengdu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zajac discloses:
further comprising a WiFi module. [See Zajac, ¶ 0028 discloses providing wireless transceiver capabilities for different types of wireless devices, noting Wi-Fi in particular).]
Please see above rejection of claim 5 for motivation to combine.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hida in view of Chengdu view of Paolantonio et al. (US 6850025 B1) (hereinafter Paolantonio).
Regarding claim 11, Hida in view of Chengdu discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Hida in view of Chengdu does not appear to explicitly disclose:
wherein the housing with the side wall, the top wall and the bottom wall is integrally injection molded.
However, Paolantonio discloses:
wherein the housing with the side wall, the top wall and the bottom wall is integrally injection molded. [See Paolantonio, col. 4 lines 9-11 discloses that an optical dome cover or bubble, which can be injection molded, can be installed at a lower end of a camera housing.]
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190384313 A1			Toth; Kimberly Geneva et al.
US 20160295096 A1			Lever; Sean et al.
US 20140055671 A1			Kawamura; Ayumu
US 20090242186 A1			Koshiyama; Satoshi

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486